Citation Nr: 0525191	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  04-10 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 2000 to April 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied entitlement to 
individual unemployability.  The veteran perfected a timely 
appeal of this determination to the Board.


FINDINGS OF FACT

The medical evidence shows that the veteran is unemployable 
solely by reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this legislation, but finds that, given 
the favorable action taken below, no discussion of the VCAA 
at this point is required.  



II.  Analysis.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.  

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, 
or, with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the veteran 
does not meet the aforementioned percentage requirements, a 
total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993) (emphasis added).  Consideration may not be given to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Although neither the United States Code nor the Code of 
Federal Regulations offers a definition of "substantially 
gainful employment," VA Adjudication Procedure Manual, M21-
1, Part VI, para. 7.09(a)(7) defines that term as "that 
which is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."

Here, the veteran's service-connected disabilities consist of 
major depressive disorder to include adjustment disorder and 
sleep disorder, rated as 50 % disabling, degenerative disc 
and joint disease of the lumbosacral spine, rated as 20 
percent disabling, herniated disc in the neck, rated as 20 
percent disabling, chronic gastritis, rated as 10 percent 
disabling, migraine headaches, rated as 10 percent disabling, 
left lower extremity radiculopathy, rated as 10 percent 
disabling, traumatic arthritis of the left and right knees, 
each rated as 10 percent disabling, and spermatocele of the 
right testicle and pseudofolliculitis barbae, each evaluated 
as noncompensable.  Based on the foregoing, the Board notes 
that the veteran satisfies the numerical rating requirements 
set forth in 38 C.F.R. § 4.16.  

The question next becomes whether the veteran is unable to 
engage in substantially gainful employment solely due to his 
service-connected disabilities.  

The medical evidence in this case consists of the veteran's 
service medical records and post-service private and VA 
treatment records and reports.  The record also contains two 
VA examination reports in connection with the veteran's 
claims of entitlement to service connection for his various 
conditions.

Pertinent to the veteran's claim of entitlement to TDIU are 
reports from the veteran's private psychiatrist.  In these 
reports, the veteran's psychiatrist consistently and on 
multiple occasions states that the veteran's psychiatric 
condition prevents him from obtaining and maintaining gainful 
employment.  Specifically, after describing the veteran's 
condition, the physician stated that "[i]t is my 
professional opinion that this patient's condition prohibits 
him from getting and maintaining gainful employment as well 
as functioning normally in performing everyday activities."  
The physician noted that the veteran's condition was such 
that he has severe mood swings, avoids friends and neglects 
family, stays in bed all day, fails to maintain good personal 
hygiene, and has to be instructed to keep himself clean.  The 
veteran has been prescribed medication for his condition and 
was noted to have a GAF score was then currently ranging 
between 30 and 45.  His physician noted that the veteran 
would require extensive therapy in order for him to gain 
sociable abilities.

The other medical evidence in the file, including the two VA 
examination reports, is primarily related to the veteran's 
other service-connected disabilities and generally does not 
address the question of employability.  The Board, however, 
does note that the March 2003 examiner did make the following 
comment regarding the veteran's psychiatric condition:  "The 
examiner feels that the veteran's depression and his other 
medical conditions are significant and does indeed interfere 
with his ability to function."

In light of the foregoing, the Board finds that the evidence 
is in favor of granting entitlement to TDIU.  Here, the only 
medical evidence in the record regarding the question of the 
relationship between the veteran's service-connected 
disabilities and his employability is in favor of the 
veteran.  And the Board notes that there are no contrary 
medical findings in the veteran's file.  

In light of the foregoing therefore, and resolving all 
reasonable doubts in the veteran's favor, the Board finds 
that the preponderance of the evidence supports the veteran's 
claim of entitlement to a total disability rating based on 
individual unemployability.

ORDER

Entitlement to a total disability rating based on individual 
unemployability is granted.


	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


